        Case: 3:20-cv-00098-wmc Document #: 184 Filed: 08/20/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

PLASTIPAK PACKAGING, INC.,

        Plaintiff,
                                                       Case No. 20-cv-98-wmc
   v.

PREMIUM WATERS, INC.,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Premium Waters, Inc. against plaintiff Plastipak Packaging, Inc. dismissing

this case.




        s/ K. Frederickson, Deputy Clerk                   August 20, 2021
        Peter Oppeneer, Clerk of Court                          Date
